Citation Nr: 0121591	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to May 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the veteran's claim of service connection 
for a psychiatric disability.

The record shows that the veteran was scheduled to appear at 
a video conference hearing in Cleveland, Ohio, in February 
2001 pursuant to her request, and that her representative 
later canceled this hearing.  The veteran's representative 
also requested that a video conference hearing be rescheduled 
in Cincinnati, Ohio, and that if this could not be 
accomplished, than the veteran be given a 90 day extension to 
submit additional evidence.  The Board granted the 90-day 
extension motion in February 2001.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Veterans Claims 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate his claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since the change in the 
law brought about by the VCAA was after the issuance of the 
June 1999 statement of the case, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.

The veteran contends that her psychiatric disability began in 
service.  Her service medical records include a November 1988 
entry noting that she was depressed, angry with her unit, and 
had multiple vague complaints.  They also include an April 
1989 entry containing her allegation of having been raped 
while on leave and the notation that this had not been 
documented.  They further include a statement dated in April 
1989 from a superior officer stating that the veteran was 
"in a very bad emotional condition" and that discharging 
her would be in the best interest of the government as well 
as in her best interest.  In addition, these records include 
an undated Report of Mental Status Evaluation containing a 
diagnostic impression of personality disorder and an 
assessment that the veteran met the retention standards and 
did not have a psychiatric disorder or defect warranting 
disposition through medical channels.

Postservice medical records reflect the veteran's continued 
allegation of rape in service, as well as various psychiatric 
diagnoses including major depressive episode, recurrent, 
psychosis versus bipolar disorder, adjustment disorder with 
mixed emotional features and dysthymia. 

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded to afford the 
veteran a VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to a review of the 
record, as to whether it is at least as likely as not that 
the veteran has a psychiatric disability that is related to 
her military service.  38 U.S.C.A. § 5103A(d); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Prior to scheduling 
an examination, all outstanding treatment records must be 
associated with the claims folder.  38 U.S.C.A. § 5103A(b).  
Such record should include medical records pertaining to the 
veteran's hospitalization in 1993 and suicide attempts, and 
her intermittent participation in Reach Program (See West by 
Northwest Diagnostic Assessment Form dated in April 1998). 

Also, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to her 
psychiatric disability.  Efforts to 
obtain pertinent records must be 
documented in the claims folder and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  In particular, the RO 
should obtain medical records related to 
the veteran's hospitalization in 1993 and 
suicide attempts, and her participation 
in a Reach Program.  38 U.S.C.A. 
§ 5103A(b).  Any records received should 
be associated with the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of determining the nature and 
etiology of her psychiatric problems.  
Any tests or studies deemed appropriate 
by the examiner to make this 
determination should be undertaken.  The 
psychiatrist should be asked to review 
the evidence contained in the claims 
file, along with a copy of this REMAND, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran has a psychiatric disability 
etiologically related to service.  The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinion.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




